DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 02/09/2021 in which claims 1, 6, 10, 11, 12 and 14 have been amended, claim 16 has been cancelled.
      Claims 1-15 and 17-20 are pending for examination.

Allowable Subject Matter
    Claims 1-15 and 17-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a feedback component on the memory die and based at least in part on the sensed first voltage, a digital feedback signal indicative of the first voltage sensed at the location; transmitting the digital feedback signal from the feedback component to a pin of the memory die; and transmitting the digital feedback signal from 
          Regarding claims 2, 7-9, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 3, the prior art does not teach or suggest the claimed invention having “a first voltage at a location associated with a memory array on the substrate; adjusting a pulse frequency of a signal output by an oscillator on the substrate based at least in part on the sensed first voltage; determining a quantity of pulses of the signal output by the oscillator over a time period; generating, based at least in part on the quantity of pulses, a digital feedback signal indicative of the first voltage sensed at the location; and transmitting the digital feedback signal to a power management integrated circuit (PMIC) for adjusting a second voltage supplied to the memory array”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 4-8, the claims have been found allowable due to their dependencies to claim 3 above. 

	Regarding independent claim 6, the prior art does not teach or suggest the claimed invention having “generating, by a feedback component on the memory die and based at least in part on the sensed first voltage, a digital feedback signal indicative of the first voltage sensed at the location; transmitting the digital feedback signal from the 

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “a feedback component on the memory die, the feedback component coupled with the pin and with the voltage sensor and configured to: receive an analog signal from the voltage sensor, generate a digital feedback signal based at least in part on the analog signal, and transmit the digital feedback signal to the pin, wherein the apparatus is configured to transmit the digital feedback signal from the pin of the memory die to a power management integrated circuit that is configured to provide a supply voltage to the array of memory cells and adjust the supply voltage provided to the array of memory cells based at least in part on the digital feedback signal”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15 and 17, the claims have been found allowable due to their dependencies to claim 10 above. 

	Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “transmit the digital feedback signal to the pin, wherein the 
          Regarding claims 12 and 13, the claims have been found allowable due to their dependencies to claim 11 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “generate a digital feedback signal based at least in part on the analog signal, and transmit the digital feedback signal to the pin, wherein the apparatus is configured to transmit the digital feedback signal from the pin of the memory die to a power management integrated circuit that is configured to provide a supply voltage to the array of memory cells, wherein the feedback component comprises: a capacitor coupled with the voltage sensor and configured to provide a reference voltage based at least in part on the analog signal; and an amplifier coupled with the capacitor and the oscillator, the amplifier configured to drive the oscillator based at least in part on the reference voltage provided by the capacitor”, in combination of other limitations thereof as recited in the claim.


	Regarding independent claim 18, the prior art does not teach or suggest the claimed invention having “a digital feedback signal that indicates a voltage sensed at a location associated with an array of memory cells, the array of memory cells and the location being on a substrate; mapping the digital feedback signal to a corresponding voltage; determining whether the corresponding voltage is higher or lower than a voltage threshold; and adjusting a supply voltage provided to the array of memory cells based at least in part on the determination”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 19 and 20, the claims have been found allowable due to their dependencies to claim 18 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINH D DINH/Examiner, Art Unit 2827     


/HOAI V HO/Primary Examiner, Art Unit 2827